Exhibit 10.68
 
LIMITED WAIVER AND AMENDMENT NO. 12 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 12 to Amended and Restated Note Purchase
Agreement (this “Amendment”), is dated as of March 21, 2016, is made by and
among (i) AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes,
Inc.), a Delaware corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a
Delaware corporation and successor-in-interest to Keyes Facility Acquisition
Corp., a Delaware corporation (“Keyes Facility”, together with AEAFK, the
“Borrowers”), AEMETIS, INC. (formerly known as AE Biofuels, Inc.), a Nevada
corporation (“Parent”), and (ii) THIRD EYE CAPITAL CORPORATION, an Ontario
corporation, as agent for the Noteholders  (“Administrative Agent”), THIRD EYE
CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND (“TEC Insight Fund Purchaser”),
SPROTT PC TRUST (“Sprott PC Trust Purchaser”) and SPROTT PRIVATE CREDIT TRUST
(“Sprott Private Credit Trust Purchaser”), and together with TEC Insight Fund
Purchaser and Sprott PC Trust Purchaser, “Noteholders”).
RECITALS


A. The Borrowers, Administrative Agent and Noteholders entered into the Amended
and Restated Note Purchase Agreement dated as of July 6, 2012, as amended by a
Limited Waiver and Amendment No.1 to Amended and Restated Note Purchase
Agreement dated as of October 18, 2012, as amended by a Limited Waiver and
Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013, as amended by a Limited Waiver and Amendment No. 5 to Amended
and Restated Note Purchase Agreement dated as of July 26, 2013, as amended by a
Limited Waiver and Amendment No. 6 to Amended and Restated Note Purchase
Agreement dated as of September 30, 2013, as amended by a Limited Waiver and
Amendment No. 7 to Amended and Restated Note Purchase Agreement dated as of May
14, 2014, as amended by an Amendment No. 8 to Amended and Restated Note Purchase
Agreement dated as of November 7, 2014, as amended by an Amendment No. 9 to
Amended and Restated Note Purchase Agreement dated as of March 12, 2015, as
amended by an Amendment No. 10 to Amended and Restated Note Purchase Agreement
dated as of April 30, 2015 and as amended by an Amendment No. 11 to Amended and
Restated Note Purchase Agreement dated as of August 6, 2015 (as the same may be
amended, restated, supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Administrative Agent and Noteholders
have agreed, to amend the Agreement on the terms and conditions contained
herein.
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT


SECTION 1.                      Reaffirmation of Indebtedness.  The Borrowers
hereby confirm that as of March 1, 2016 and before giving effect to this
Amendment, the outstanding principal balance of the Notes is $62,085,280.98.
 
SECTION 2.                      Limited Waiver.  Subject to the terms, covenants
and conditions of this Amendment, Administrative Agent hereby waives the Event
of Default arising from the failure of the Borrowers to comply with Section
6.2(a) of the Agreement for the Fiscal Quarter ending December 31, 2015 (failure
to maintain trailing Free Cash Flow).  Except as expressly provided herein,
nothing contained herein shall be construed as a waiver by Administrative Agent
or Noteholders of any covenant or provision of the Agreement, the other Note
Purchase Documents, or of any other contract or instrument among the Borrowers,
any Company Party, Noteholders and Administrative Agent, and the failure of
Administrative Agent or Noteholders at any time or times hereafter to require
strict performance by the Borrowers or any Company Party of any provision
thereof shall not waive, affect or diminish any right of Administrative Agent or
Noteholders to thereafter demand strict compliance therewith.  Administrative
Agent and Noteholders hereby reserve all rights granted under the Agreement, the
Note Purchase Documents and any other contract or instrument among the
Borrowers, any Company Party, Noteholders and Administrative Agent.
 
SECTION 3.                      Amendments.  The following sections of the
Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).
 
Section 1.1 of the Agreement is hereby amended by substituting and adding the
following definitions in lieu of or in addition to the versions of such terms
and related definitions contained in the Agreement, as applicable, in the
appropriate alphabetical order:
 
“Acquisition Notes” means, collectively, the amended and restated notes in the
original principal amount of $17,670,749.23 issued by the Borrowers made payable
to the Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Acquisition Notes Stated Maturity Date” means April 1, 2017; provided that the
Acquisition Notes Stated Maturity Date shall be extended to April 1, 2018 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2017, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Acquisition Notes which fee shall
be deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Acquisition Notes on the effective date
of such extension at the election of the Borrowers.
 
 
2

--------------------------------------------------------------------------------

 
 
“Existing Notes” means, collectively, the amended and restated notes in the
original principal amount of $6,611,377.67 issued by the Borrowers made payable
to the Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Existing Notes Stated Maturity Date” means April 1, 2017; provided that the
Existing Notes Stated Maturity Date shall be extended to April 1, 2018 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2017, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Existing Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Existing Notes on the effective date of
such extension at the election of the Borrowers.
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$6,611,377.67 aggregate original principal amount of Existing Notes pursuant to
this Agreement, (ii) the issuance and sale by the Borrowers of $17,670,749.23
aggregate original principal amount of Acquisition Notes pursuant to this
Agreement, (iii) the issuance and sale by the Borrowers of up to $31,228,297.71
aggregate original principal amount of Revolving Notes (plus any PIK Amount
added to the outstanding principal amount of the Revolving Notes pursuant to
Section 2.11(1)), pursuant to this Agreement and (iv) the issuance and sale by
the Borrowers of $11,184,856.37 aggregate original principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“Non-Revolving Portion” means the Twelfth Amendment Advance, the Revolving Notes
Extension Fee Advance, the Tenth Amendment Advance, the Eighth Amendment Advance
and the Monitoring Fee Advance (together with any PIK Amounts added to the
Revolving Notes pursuant to Section 2.11(1)) in the aggregate principal amount,
inclusive of PIK Amounts as of March 9, 2016, of $13,228,297.71.
 
“Principal Waterfall” means the order in which payments are applied to the
principal outstanding under the Notes, as follows: (i) first, to the components
of the Non-Revolving Portion of the Revolving Notes as follows: (A) the portion
of the Revolving Notes issued in respect of the Promissory Note dated February
9, 2016 by the Borrowers to Third Eye Capital Credit Capital Opportunities Fund
– Insight Fund in the original principal amount of $330,000, (B) the portion of
the Revolving Notes issued in respect of the Twelfth Amendment Advance, (C) the
portion of the Revolving Notes issued in respect of the Revolving Notes
Extension Fee Advance, (D) the portion of the Revolving Notes issued in respect
of the Tenth Amendment Advance, (E) the portion of the Revolving Notes issued in
respect of the Eighth Amendment Advance, (F) if applicable, the portion of the
Revolving Notes issued in respect of any portion of the Monitoring Fee added to
the outstanding principal amount of the Revolving Notes and (G) any PIK Amounts
added to the principal amount of the Revolving Notes, (ii) second, to the
Existing Notes, (iii) third, to the Acquisition Notes, (iv) fourth, to the
Revenue Participation Notes and (v) fifth, to the Revolving Portion of Revolving
Notes.
 
 
3

--------------------------------------------------------------------------------

 
 
“Revenue Participation Notes” means, collectively, the amended and restated
notes in the original principal amount of $11,184,856.37 issued by the Borrowers
made payable to the Noteholders, together with all other notes accepted from
time to time in substitution, renewal or replacement for all or any part
thereof.
 
“Revenue Participation Notes Stated Maturity Date” means April 1, 2017; provided
that the Revenue Participation Notes Stated Maturity Date shall be extended to
April 1, 2018 upon written notice to the Administrative Agent of the Borrowers’
election to extend not earlier than 60 days, and not later than 30 days, prior
to April 1, 2017, so long as at the time of the extension (a) no Default or
Event of Default has occurred and is continuing under any Financing Document and
(b) the Borrowers pay to the Administrative Agent an extension fee in cash in an
amount equal to 5% of the Note Indebtedness in respect to the Revenue
Participation Notes which fee shall be deemed fully earned and nonrefundable,
provided that such fee may be added to the outstanding principal balance of the
Revenue Participation Notes on the effective date of such extension at the
election of the Borrowers. “Revolving Notes” means, collectively, the amended
and restated notes in the original principal amount of $31,228,297.71 (plus any
PIK Amount added to the outstanding principal amount of the Revolving Notes
pursuant to Section 2.11(1)) issued by the Borrowers made payable to the
Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Revolving Notes Stated Maturity Date” means April 1, 2017; provided that the
Revolving Notes Stated Maturity Date shall be extended to April 1, 2018 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2017, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Revolving Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Revolving Notes on the effective date
of such extension at the election of the Borrowers.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $31,228,297.71
principal amount of Revolving Notes (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), shall be issued and outstanding at any time.
 
“Twelfth Amendment Advance” has the meaning set forth in Section 2.4.
 
(C)           Section 2.3 (Creation and Issuance of the Notes). Section 2.3 of
the Agreement is deleted in its entirety and replaced with the following:
 
“2.3           Creation and Issuance of the Notes. The Borrowers hereby create
and authorize the Notes for issuance in the aggregate original principal amount
of up to $66,695,280.98 (plus any PIK Amount added to the outstanding principal
amount of the Revolving Notes pursuant to Section 2.11(1)).  The Notes shall be
dated as of their applicable Issue Date (including all replacement certificates
issued in accordance with this Agreement) and will become due and payable,
together with all accrued and unpaid interest thereon, on the Maturity
Date.  Other than the Revolving Portion of the Revolving Notes, which may be
re-issued once redeemed, neither the Non-Revolving Portion of the Revolving
Notes nor any other Notes, may be re-issued once redeemed.”
 
 
4

--------------------------------------------------------------------------------

 
 
(D)           Section 2.4 (Subsequent Closings and Revolving Notes).  Section
2.4 of the Agreement is deleted in its entirety and replaced with the following:
 
“2.4           Subsequent Closings and Revolving Notes. Subject to the terms and
conditions set forth in Section 2.2, on and after the date of this Agreement and
upon written notice by the Borrowers to the Administrative Agent of not less
than ten Business Days in substantially the form attached hereto as Exhibit B
(each, a “Revolving Loan Request”), the Borrowers, jointly and severally, agree
to issue Revolving Notes in an aggregate amount not to exceed at any time
outstanding the amount identified in the Allocation Notice; provided, however,
that (i) after giving effect to any outstanding Revolving Notes, the aggregate
principal amount of all outstanding Revolving Notes shall not exceed
$31,228,297.71 (plus any PIK Amount added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)), (ii) $1,830,000 of the
Revolving Notes may only be used by the Borrowers to refinance the Indebtedness
evidenced by that certain Promissory Note dated February 9, 2016 by the
Borrowers to Third Eye Capital Credit Capital Opportunities Fund – Insight Fund
in the original principal amount of $330,000 and pay the Twelfth Amendment and
Waiver Fee (the “Twelfth Amendment Advance”), (iii) up to (A) $64,398.98 of the
Revolving Notes may only be used by the Borrowers to pay the fee in connection
with the extension of the Revolving Notes Stated Maturity Date to April 1, 2016
in accordance with the terms set forth in the definition of Revolving Notes
Stated Maturity Date in effect on May 29, 2015 and (B) $1,418,587.46 of the
Revolving Notes may only be used by the Borrowers to pay the fee in connection
with the extension of the Revolving Notes Stated Maturity Date to April 1, 2017
in accordance with the terms set forth in the definition of Revolving Notes
Stated Maturity Date in effect on February 29, 2016 (collectively, the
“Revolving Notes Extension Fee Advances”), (iv) up to $525,688.90 of the
Revolving Notes may be applied towards the payment of a portion of the purchase
price in connection with the redemption of 500,000 shares of common stock of the
Parent held by the Noteholders (the “Tenth Amendment Advance”), (v) up to
$1,400,000 of the Revolving Notes may only be used by the Borrowers for the
purposes agreed to in writing by the Administrative Agent (the “Eighth Amendment
Advance”), (vi) up to $650,000 of the Revolving Notes may only be used by the
Borrowers to pay the Monitoring Fee pursuant to Section 2.11(5) (the “Monitoring
Fee Advance”) and (vii) once the portion of the Revolving Notes representing the
Twelfth Amendment Advance, the Revolving Notes Extension Fee Advances, the Tenth
Amendment Advance, the Eighth Amendment Advance and the Monitoring Fee Advance,
together with any accrued but unpaid PIK Amounts thereon, have been redeemed,
such amounts shall not be re-issued.  The aggregate principal amount of any new
Revolving Notes issued at any Subsequent Closing must be at least $500,000 and
in increments of $100,000. At each Subsequent Closing, the Borrowers shall
deliver an officer’s certificate to the Administrative Agent and such other
evidence reasonably acceptable to the Administrative Agent that the conditions
precedent set forth in Section 2.2 have been met.  The proposed use of proceeds
in each Revolving Loan Request shall be acceptable to the Administrative Agent
in its sole discretion.”
 
 
5

--------------------------------------------------------------------------------

 
 
(E)           Section 6.2(a) (Free Cash Flow Financial Covenant).  Section
6.2(a) of the Agreement is amended by amending and restating the proviso at the
end of such subsection with the following:
 
“; provided, that the Parent shall not be required to comply with this Section
6.2(a) for the Fiscal Quarters ending March 31, 2016, June 30, 2016 and
September 30, 2016.”
 
(F)           Section 6.2(c) (Ratios of Note Indebtedness to Keyes Plant
Values).  Section 6.2(c) of the Agreement is amended by amending and restating
such section with the following:
 
“Ratios of Note Indebtedness to Keyes Plant Values. The Parent will not permit
at any time the ratio of Note Indebtedness to the Keyes Plant Market Value to
exceed seventy percent (70%), tested semi-annually as of the last day of the
first Fiscal Quarter and as of the last day of the third Fiscal Quarter of each
Fiscal Year; and”
 
(G)           Section 6.3(nn) (Receipt of Form I-924 Approval).  Section 6.3 of
the Agreement is amended by inserting the following new clause (nn):
 
“Form I-924 Approval.  By June 1, 2016, the Borrowers shall receive Form I-924
(Application for Regional Center Under the Immigrant Investor Pilot Program)
approval from the United States Citizenship and Immigration Services that
pre-approves additional EB-5 Program financing of at least $35,000,000 for the
Parent through a regional center that does not have an escrow condition under
filing of Form I-526 (Immigrant Petition by Alien Entrepreneur).”
 
(H)           Section 10.1 (Authorization and Action).  Section 10.1 of the
Agreement is amended and restated as follows:
 
“Each Noteholder irrevocably appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Note Purchase Documents as are delegated to it by the
terms of this Agreement and the other Note Purchase Documents, together with all
powers reasonably incidental thereto.  As to any matters not expressly provided
for by this Agreement and the other Note Purchase Documents, the Administrative
Agent shall act or refrain from acting (and shall be fully protected in so
doing) upon the joint instructions of the Required Holders which instructions
shall be binding upon all Noteholders.  The Administrative Agent, may, but shall
be under no obligation to, make one or more protective advances or pay costs,
expenses, liabilities or any other reasonable sums (each an “Agent Advance”,
collectively the “Agent Advances”) in order to preserve or protect any portion
of the Collateral and/or to maximize the likelihood of repayment by the
Borrowers as determined in Administrative Agent’s sole discretion.   Such Agent
Advances shall form part of the Note Indebtedness under this Agreement, and
shall be subject to such fees and interest as the Administrative Agent shall
determine in its sole discretion and repayable upon demand.  Notwithstanding any
provision herein to the contrary, all proceeds and any other amounts collected
or received in respect of any Note Indebtedness, shall first be applied towards
payment of any and all Agent Advances owing to the Administrative Agent.  The
Administrative Agent shall not be required to take any action which (i) would
expose it to personal liability, (ii) is contrary to this Agreement or any
applicable law, rule, regulation, judgment or order, (iii) would require it to
become registered to do business in any jurisdiction, or (iv) would subject it
to taxation. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Noteholders, and no Borrower nor any other Obligor
shall have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Note Purchase Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.”
 
 
6

--------------------------------------------------------------------------------

 
 
(I)           Section 6.4 (Negative Covenants).  Section 6.4(f) of the Agreement
is amended and restated as follows:
 
 Transactions with Related Parties.  Directly or indirectly, enter into or allow
any other Company Party to enter into, any agreement with, make any financial
accommodation for, or otherwise enter into any transaction with, a Related Party
except (i) in the ordinary course of, and pursuant to the reasonable
requirements of, business and at prices and on terms not less favourable to the
Parent or the other Company Party, as the case may be, than could be obtained in
a comparable arm’s length transaction with another Person, (ii) a Company Party
may pay reasonable compensation to officers, employees and consultants for
actual services rendered to a Company Party in the ordinary course of business
and (iii) a Company Party may pay directors’ fees to and reimburse actual
out-of-pocket expenses incurred in connection with attending board of director
meetings not to exceed in the aggregate for the Parent and the other Company
Parties, with respect to all such items, (x) $200,000 in the Fiscal Year ending
December 2015, and (y) $300,000 in the Fiscal Year ending December 2016 and
thereafter.  Notwithstanding the foregoing, (i) no Obligor may enter into a
transaction with another Obligor without the prior written consent of the
Administrative Agent, and (ii) subject to receipt by the Administrative Agent of
satisfactory evidence in its sole discretion, the Parent is permitted to make a
one-time payment of no greater than $245,000 in the Fiscal Year ending December
2015, to repay certain loans owing to McAfee Capital, LLC.


SECTION 4.                      Acknowledgment by Borrowers.  Notwithstanding
anything to the contrary in this Amendment or the Agreement, the parties
acknowledge and agree that proceeds from the Program is a Redemption Event and
shall be applied in accordance with the Principal Waterfall pursuant to Section
4.2(1).
 
SECTION 5.                      Conditions to Effectiveness.  This Amendment
shall be effective only upon and subject to satisfaction of the following
conditions precedent:
 
(A)           Administrative Agent shall have received this Amendment duly
executed by the parties hereto.
 
(B)           Administrative Agent shall have been paid (i) a waiver fee in the
amount of $500,000 (the “Waiver Fee”), and (ii) an amendment fee in the amount
of $1,000,000 (the “Amendment Fee”), the Waiver Fee and the Amendment Fee
(collectively, the “Twelfth Amendment and Waiver Fee”) shall be added to the
outstanding principal balance of the Revolving Notes on the effective date of
this Amendment and deemed fully earned and non-refundable.
 
 
7

--------------------------------------------------------------------------------

 
 
(C)           Administrative Agent shall have received an Eleventh Amended and
Restated Revolving Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $4,453,219.95 (which amount
includes PIK Amount that has been added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)).
 
(D)           Administrative Agent shall have received a Revolving Note for
Sprott Private Credit Trust Purchaser duly executed by the Borrowers in the
original principal amount of $20,286,890.84 (which amount includes PIK Amount
that has been added to the outstanding principal amount of the Revolving Notes
pursuant to Section 2.11(1)).
 
(E)           Administrative Agent shall have received a Twelfth Amended and
Restated Revolving Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $6,488,186.92 (which amount
includes PIK Amount that has been added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)).
 
(F)           Administrative Agent shall have received a Fourth Amended and
Restated Existing Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $933,945.82.
 
(G)           Administrative Agent shall have received an Existing Note for
Sprott Private Credit Trust Purchaser duly executed by the Borrowers in the
original principal amount of $4,254,642.06.
 
(H)           Administrative Agent shall have received a Fourth Amended and
Restated Existing Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $1,422,789.79.
 
(I)           Administrative Agent shall have received a Third Amended and
Restated Acquisition Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $2,640,931.82.
 
(J)           Administrative Agent shall have received an Acquisition Note for
Sprott Private Credit Trust Purchaser duly executed by the Borrowers in the
original principal amount of $12,030,911.60.
 
(K)           Administrative Agent shall have received a Third Amended and
Restated Acquisition Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $2,998,905.81.
 
(L)           Administrative Agent shall have received a Third Amended and
Restated Revenue Participation Note for Sprott PC Trust Purchaser duly executed
by the Borrowers in the original principal amount of $1,541,137.44.
 
 
8

--------------------------------------------------------------------------------

 
 
(M)           Administrative Agent shall have received a Revenue Participation
Note for Sprott Private Credit Trust Purchaser duly executed by the Borrowers in
the original principal amount of $7,020,737.24.
 
(N)           Administrative Agent shall have received a Third Amended and
Restated Revenue Participation Note for TEC Insight Fund Purchaser duly executed
by the Borrowers in the original principal amount of $2,622,981.69.
 
(O)           Administrative Agent shall have received a Reaffirmation of
Unconditional Personal Guaranty, duly executed by the Chairman.
 
(P)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by the Company Parties (other than the Borrowers).
 
(Q)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by McAfee Capital, LLC.
 
(R)           Administrative Agent shall have received a certificate of a Senior
Officer of the Parent and each Borrower certifying (1) that no change has
occurred to the Organizational Documents of such Person since certified copies
thereof were previously delivered to the Administrative Agent and (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment and that such resolutions have not
been modified, rescinded or amended and are in full force.
 
(S)           Administrative Agent shall have received a binding letter of
intent from Aemetis Advanced Fuels Goodland, Inc. to acquire the plant, property
and equipment located in Goodland, Kansas and previously owned by New Goodland
Energy Center for $15,000,000.00 in assumed debt.
 
(T)            Administrative Agent shall have received confirmation that
Borrowers have Program escrow deposits of not less than $12,000,000.00.
 
(U)            Administrative Agent shall have performed and complied with all
of the covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the effective date of this
Amendment.
 
(V)           Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
(X)           Administrative Agent shall have received confirmation of tax
liabilities of McAfee Capital, LLC satisfactory to the Administrative Agent.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Administrative Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Indebtedness owing to Administrative Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents.  In consideration of
the foregoing and the transactions contemplated by this Amendment, each Borrower
hereby (a) ratifies and confirms all of the obligations and liabilities of such
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (b) agrees to pay all costs, fees and expenses of Administrative Agent and
Noteholders in connection with this Amendment.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 6.                      Agreement in Full Force and Effect as
Amended.  Except as specifically amended or waived hereby, the Agreement and
other Note Purchase Documents shall remain in full force and effect and are
hereby ratified and confirmed as so amended.  Except as expressly set forth
herein, this Amendment shall not be deemed to be a waiver, amendment or
modification of, or consent to or departure from, any provisions of the
Agreement or any other Note Purchase Document or any right, power or remedy of
Administrative Agent or Noteholders thereunder, nor constitute a waiver of any
provision of the Agreement or any other Note Purchase Document, or any other
document, instrument or agreement executed or delivered in connection therewith
or of any Default or Event of Default under any of the foregoing, in each case
whether arising before or after the execution date of this Amendment or as a
result of performance hereunder or thereunder.  This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Administrative Agent or Noteholders whether under the Agreement, the other
Note Purchase Documents, at law or otherwise.  All references to the Agreement
shall be deemed to mean the Agreement as modified hereby.  This Amendment shall
not constitute a novation or satisfaction and accord of the Agreement or any
other Note Purchase Documents, but shall constitute an amendment thereof.  The
parties hereto agree to be bound by the terms and conditions of the Agreement
and Note Purchase Documents as amended by this Amendment, as though such terms
and conditions were set forth herein.  Each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Agreement as amended by this Amendment, and each
reference herein or in any other Note Purchase Documents to “the Agreement”
shall mean and be a reference to the Agreement as amended and modified by this
Amendment.
 
SECTION 7.                      Representations by Parent and Borrowers.  Each
of the Parent and the Borrowers hereby represents and warrants to Administrative
Agent and Noteholders as of the execution date of this Amendment as
follows:  (A) it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation; (B) the execution, delivery
and performance by it of this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith are within its powers, have been
duly authorized, and do not contravene (i) its articles of incorporation, bylaws
or other organizational documents, or (ii) any applicable law; (C) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Entity or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or any other Note Purchase Documents executed and delivered in
connection herewith by or against it; (D) this Amendment and all other Note
Purchase Documents executed and delivered in connection herewith have been duly
executed and delivered by it; (E) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) it is not
in default under the Agreement or any other Note Purchase Documents and no Event
of Default exists, has occurred and is continuing or would result by the
execution, delivery or performance of this Amendment; and (G) the
representations and warranties contained in the Agreement and the other Note
Purchase Documents are true and correct in all material respects as of the
execution date of this Amendment as if then made, except for such
representations and warranties limited by their terms to a specific date.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 8. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent.  This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder.  No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party.  Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien.  This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
 
11

--------------------------------------------------------------------------------

 
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 

 
BORROWERS:
         
AEMETIS ADVANCED FUELS KEYES, INC.
         
 
By:
/s/  Eric A. McAfee      
Name: Eric A. McAfee
     
Title: Chief Executive Officer
         

 

 
AEMETIS FACILITY KEYES, INC.
         
 
By:
/s/  Eric A. McAfee      
Name: Eric A. McAfee
     
Title: Chief Executive Officer
         


 
PARENT:
         
AEMETIS, INC.
         
 
By:
/s/ Eric A. McAfee      
Name: Eric A. McAfee
     
Title: Chief Executive Officer
         

 

  Company Name          
 
By:
/s/        Name        Title           

 
 
13

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT:
         
THIRD EYE CAPITAL CORPORATION
         
 
By:
/s/ Arif N. Bhalwani      
Name: Arif N. Bhalwani
     
Title: Managing Director
         


 
NOTEHOLDERS:
         
SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST
         
 
By:
/s/ Kirstin McTaggart      
Name: Kirstin McTaggart
     
Title: CCO
         

 

       
SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PRIVATE CREDIT TRUST
         
 
By:
/s/ Kirstin McTaggart      
Name: Kirstin McTaggart
     
Title: CCO

 

 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND
         
 
By:
/s/  Robert L. DeNormandie      
Name: Robert L. DeNormandie
     
Title: Manager
         

 
 
By:
/s/  Richard Goddard      
Name: Richard Goddard
     
Title: Manager
         

 
 


 

